Citation Nr: 0926562	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  08-15 451	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for additional disability to the right first, second, 
and third toes as a result of surgery and/or lack of care 
provided at the Milwaukee VA Medical Center in 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to 
September 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

A review of the claim's files shows that the Veteran, in 
October 2008, raised a claim of entitlement to service 
connection for right foot hammer toes.  This issue, however, 
is not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 


FINDING OF FACT

In October 2008, prior to the promulgation of a decision in 
the appeal, the Veteran notified the Board that he wished to 
withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran notified that Board that he 
wished to withdraw his appeal in October 2008.  Therefore, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
                                              ROBERT E. 
SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


